DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12 and 20 are entirely redundant with claims 1 and 16 as amended, respectively, and are therefore rejected for the not examined further on the merits.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse.
Regarding claim 1, Fink discloses an aircraft (abstract, regarding a compound helicopter), comprising: 
a rotor (main rotor 13; fig. 1) in operation producing a rotor downwash (as shown in fig. 2); 
a wing (horizontal tail plane 11; fig. 1) positioned below the rotor and extending to an outboard end (as shown in fig. 1); and 
an anhedral winglet (vertical tail planes 12; fig. 1) extending from the outboard end through an angular transition to a tip (as shown in figs. 1 and 2), the anhedral winglet having an external surface (the upper and lower surfaces of the vertical tail planes 12 forms the external surface) exposed to the rotor downwash (the entirety of the vertical tail plane 12, including the upper and lower surfaces, are necessarily exposed to the rotor 
Fink does not appear to specifically disclose the invention further comprising a turbulence feature located on the external surface and oriented to induce turbulence in the rotor downwash passing across the external surface.
However, Whitehouse is in the field of wing tip arrangements for aircraft (abstract) and teaches a turbulence feature (vortilons 65; fig. 9) located on the external surface (as shown in fig. 9).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink to include a turbulence feature located on the external surface as taught by Whitehouse, whereby the turbulence feature is oriented to induce turbulence in the rotor downwash passing across the external surface (given that the analogous placement of the vortilons 65 of Whitehouse on the vertical tail plane 12 of Fink would necessarily experience rotor downwash passing across the external surface), in order to ensure control over the air flow as it transitions from laminar to turbulent (see Whitehouse, para. [0023]).



Regarding claim 11, Fink as modified discloses the invention in claim 1, and further discloses wherein the wing comprises a cutout of an aft portion of the wing proximate to the outboard end (the cutout portion from the horizontal tail plane 11 adjacent to the vertical tail plane 12 and directly forward of the propulsive devices 14, 15, as shown in fig. 1).

Regarding claims 4 and 13, Fink as modified discloses the invention in claims 1 and 12, and further discloses wherein the turbulence feature is a surface roughness feature (as shown in fig. 9 of Whitehouse).

Regarding claim 6, Fink as modified discloses the invention in claim 1, and further discloses wherein the turbulence feature is a vortex generator (as shown in fig. 9 of Whitehouse; see additionally para. [0003] of Whitehouse, regarding vortilons can have some of the characteristics of a fence or a vortex generator).

Regarding claims 7, Fink as modified discloses the invention in claim 1, and further discloses wherein the turbulence feature comprises a ridge extending generally longitudinally (from Whitehouse, vortilons 65 shown in fig. 9 extend longitudinally, as shown in fig. 2).

Regarding claim 8, Fink as modified discloses the invention in claim 7, and further discloses claim 7, wherein the ridge is located on the angular transition (as shown in fig. 9 of Whitehouse).

Regarding claims 9 and 14, Fink as modified discloses the invention in claims 1 and 12, and further discloses wherein the turbulence feature is a ridge oriented generally parallel to a forward flight airstream at a cruise speed (from Whitehouse, vortilons 65 shown in fig. 9 extend longitudinally, as shown in fig. 2, so as to be oriented parallel to forward flight).

Regarding claim 16, Fink discloses a method, comprising: operating an aircraft in a hover (as shown in fig. 2), the aircraft having a rotor (main rotor 13) producing a rotor downwash directed vertically downward (as shown in fig. 2) onto a wing (horizontal tail plane 11) extending to an outboard end (as shown in fig. 1), and an anhedral winglet (vertical tail plane 12) extending from the outboard end through an angular transition to a tip (as shown in figs. 1 and 2), the anhedral winglet having an external surface exposed to the rotor downwash (as shown in figs. 1 and 2).
Fink does not appear to specifically disclose the invention further comprising triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature located on the external surface.
However, Whitehouse teaches triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Fink to include triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature located on the external surface as taught by Whitehouse in order to ensure control over the air flow as it transitions from laminar to turbulent (see Whitehouse, para. [0023]).

Regarding claim 17, Fink discloses the invention in claim 16, and further discloses the invention comprising the anhedral winglet generating local lift in response to the rotor downwash (Examiner notes that the vertical tail planes 12, being shaped essentially identically to Applicant’s anhedral winglets, will inherently tend to create lift due to the increased velocity of the downwash over the angular transition towards the tip and corresponding low pressure zone, as shown in figs. 1 and 2).

Regarding claim 19, Fink discloses the invention in claim 16, and further discloses wherein the wing comprises a cutout of an aft portion of the wing proximate to the outboard end (the cutout portion from the horizontal tail plane 11 adjacent to the vertical tail plane 12 and directly forward of the propulsive devices 14, 15, as shown in fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse, as applied to claim 4 above, and further in view of McKeon et al. (US 2009/0065650 A1), hereinafter McKeon.
Regarding claim 5, Fink as modified discloses the invention in claim 4, but does not appear to specifically disclose wherein the surface roughness feature comprises a plurality of dimples.
However, McKeon is in the field of dynamically controlled morphable wing surfaces (abstract) and teaches wherein the surface roughness feature comprises a plurality of dimples (as shown in fig. 5; see also para. [0082]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink such that the surface roughness feature comprises a plurality of dimples as taught by McKeon in order to provide a well-known and conventionally used alternative for controlling boundary layer transition on the winglet surface.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse, as applied to claims 1 and 12 above, and further in view of Ikeda (US 2008/0217485 A1).
Regarding claims 10 and 15, Fink as modified disclose the invention in claims 1 and 12, and further discloses wherein the turbulence feature is a ridge (from Whitehouse, vortilons 65 shown in fig. 9).

However, Ikeda is in the field of vortex generators for aircraft (abstract) and teaches the ridge oriented obliquely to the direction of the air flow (see fig. 5, showing the smart vortex generators 1 oriented at an angle).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink such that the ridge is oriented obliquely to the direction of the air flow as taught by Ikeda, whereby in Fink as modified the ridge is oriented obliquely to the rotor downwash, in order to ensure that the vortices generated thereby are properly distributed across the external surface (see Ikeda, para. [0145]).
Response to Arguments
Applicant's arguments filed on January 20, 2022, have been fully considered but they are not persuasive. 
Applicant argues (Remarks, pp. 7-8) that Whitehouse does not disclose “vortilons 65 are attached to an upper surface that is contiguous with a top surface of the wing.” Examiner agrees. However, Examiner notes that the claims do not require that the turbulence feature, i.e., the vortilons 65 of Whitehouse, be located on the upper surface of the external surface. Thus, there is currently no need for Whitehouse to teach such a limitation.
Instead, the claims merely recite that the turbulence feature is located on the external surface in general, including the upper and lower surfaces of the external surface. Examiner further notes that an external surface including upper and lower .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647